DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “in” in claim 1, second body paragraph is used by the claim to mean “disposed along an outer periphery,” as evidenced by pg 2, ln 18 - 20 of their originally filed specification and Fig 1 while the accepted meaning is “inside of.” The term is indefinite because the specification does not clearly redefine the term. To further prosecution, the phrase “a first cuff disposed in a portion of the first tube” will be interpreted as disposed on an outer periphery of a portion of the first tube consistent with Applicant’s specification and drawings, because having the first cuff disposed inside of the first tube would inhibit its claimed ability to be inflatable and deflatable.
Claims 2 – 4 are rejected for depending from the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180333551 A1 to Guo, et al. (hereinafter Guo).
Regarding claim 1, Guo anticipates an intrathoracic pressure sensor [0007 – 0008] comprising:
a first tube (comprising breathing circuit 24 and catheter 20) adapted to be inserted into a trachea of a patient to define a first gas passage configured to communicate with the trachea (airway 21) [0030] (Fig 1);
a first cuff (22) disposed in a portion (20) of the first tube which is to be placed in the trachea [0030] (Fig 1), the first cuff being inflatable and deflatable [0035] (Fig 1);
a second tube (comprising inflation tube 23 and connecting tube 1213) that defines a second gas passage which is configured to communicate with an interior of the first cuff (to inflate/deflate cuff 22) [0035] (Fig 1); and
a transducer (pressure sensor 123) configured to output a signal corresponding to a pressure in the second gas passage [0037].

Regarding claim 2, Guo anticipates the intrathoracic pressure sensor of claim 1, further comprising:
a flow sensor (respiration monitoring unit 141, which is configurable to comprise a flow sensor and monitor a respiratory flow rate) configured to communicate with the first gas passage (comprising breathing circuit 24 and catheter 20) [0033] (Fig 1), and that is configured to output a signal corresponding to an intraoral pressure (airway pressure) of the patient [0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of WO 2012082715 A2 to Rowbottom, et al. (hereinafter Rowbottom).
Regarding claim 3, Guo teaches the limitations of claim 1, however Guo does not teach a second cuff configured to communicate with the second gas passage, that is smaller in capacity than the first cuff, and that is inflatable and deflatable.
Rowbottom teaches a second cuff (pilot balloon 40, as opposed to cuff 20) configured to communicate with a second gas passage (44, as opposed to central portion 16) [0043 - 0044] (Fig 6), and that is inflatable and deflatable ([0043 – 0045], the change in pressure, as well as the inflation and deflation of pilot balloon 40, is configured to correspond to the change in pressure which causes the inflation and deflation of cuff 20).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Guo to have a second cuff configured to communicate with the second gas passage, and that is inflatable and deflatable, because doing so would help provide an indication to a physician of the inflation of the first cuff, as recognized by Rowbottom [0044].
Rowbottom does not explicitly teach the second cuff is smaller in capacity than a first cuff. However, mere changes in size and proportion are not patentable over the prior art of record, because the taught pilot balloon 40 changes in shape to provide an indication of corresponding changes of a first cuff 20 [0044] in a similar manner which the claimed second cuff inflates and deflates.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US 4214593 A to Imbruce, et al. (cited by Applicant, hereinafter Imbruce).
Regarding claim 4, Guo teaches the limitations of claim 1, however Guo does not teach the first cuff is formed by a material containing polyvinyl chloride or polyurethane.
Imbruce teaches a first cuff (balloon) is formed by a material containing polyvinyl chloride or polyurethane [col 2, ln 62 – col 3, ln 2].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Guo to have the first cuff is formed by a material containing polyvinyl chloride or polyurethane, because doing so would predictably help pressure changes acting on the external surface of the cuff to be adequately transmitted to the interior of the cuff and the catheter, as recognized by Imbruce [col 2, ln 62 – col 3, ln 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2971715 A1 is mentioned because it teaches an intrathoracic pressure sensor configured to measure pressure and airflow. US 6705320 B1 is mentioned because it discloses a second cuff configured to inflate and deflate in order to give an indication of the inflation or deflation of a first cuff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791